Citation Nr: 1446059	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-12 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.   

2.  Entitlement to service connection for a right leg disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 14, 2000 to December 20, 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A claim for service connection for a right leg disability was previously considered and denied in a July 2007 rating decision and the RO therefore considered the threshold question of whether new and material evidence had been submitted to reopen the claim of service connection for a right leg disability.  A review of the record reflects that additional service personnel records were associated with the claims file at some point after the July 2007 rating decision.  See e.g. July 2007 rating decision listing the evidence considered.  These personnel records predominately concern the Veteran's discharge from service and discuss his mental status; however, included in the personnel records are records noting absences from class due to medical appointments and a report of medical assessment.  As these records are relevant to the claim and had not been associated with the claim at the time of the July 2007 rating decision, they meet the definition of 38 C.F.R. § 3.156(c).  Accordingly, new and material evidence is not required as the claim needs to be reconsidered under this provision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bipolar disorder first manifested in service.  He asserts that the diagnosis of personality disorder in service was incorrect and the correct diagnosis was bipolar disorder.  He also asserts that he injured his right leg in service when he stepped in a hole during physical training and exertional component syndrome was diagnosed.  He stated that he received medical treatment for the leg injury in service.  See the Veteran's hearing testimony at the hearing before the Board in August 2014 and before the RO in September 2011.  See also the April 2010 notice of disagreement.  

Review of the record reveals that complete copies of the Veteran's service treatment records have not been located.  The Board finds that any further efforts to search for the service treatment records would be futile.  See the RO's June 2007 memorandum and formal finding of unavailability of service treatment records.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran's service personnel records are of record.  These records show that the Veteran underwent mental health evaluation and a personality disorder not otherwise specified with antisocial, borderline, and schizophrenia traits was diagnosed.  It was noted that the Veteran had a history of self-inflected injury dating back to age 12; he reported that self-inflicted pain relieved his emotional pain.  It was further noted that the Veteran also had a life long history of difficulty or inability to control his temper, particularly in interpersonal interactions.  The Veteran was found to be unsuitable for continued military service on the basis of the personality disorder and he underwent administrative discharge.  Review of the record shows that after service in April 2003, the Veteran made a suicide attempt.  In January 2006, bipolar disorder, severe, mixed with psychotic features was diagnosed. 

VA regulations provide that in the field of mental disorders, personality disorders, which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, will be accepted as showing pre-service origin. 38 C.F.R. § 3.303(c).  Chronic psychoneurosis of long duration and other psychiatric symptomatology shown to exist prior to service with the same manifestations during service will also be accepted as showing pre-service origin.  Furthermore, personality disorders as such are not diseases or injuries within the meaning of applicable legislation providing for compensation benefits.  38 C.F.R. § 3.303(c).  The Board notes that service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality-such as a personality disorder-by superimposed disease or injury. See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).

Given the above, without further clarification, the Board is without medical expertise to ascertain whether any current bipolar disorder is related to service or is the result of aggravation of the personality disorder noted during service.  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any and all psychiatric disabilities that may be present and whether any is the continuation of a disease which had its onset in service or the result of a superimposed injury on the personality disorder, shown in service.

The Veteran has provided competent lay statements as to the onset and continuity of his right leg disability.  At the hearing before the Board in August 2014, he stated that he has swelling in the right foot and ankle.  The service records show that the Veteran may have had a psychiatric disorder that existed prior to service.  He was afforded a mental health examination in service.  The record shows psychiatric symptoms, treatment and diagnosis soon after service separation.  In light of this evidence of record and given VA's heightened obligation in light of the missing service treatment records, the Board concludes that a remand for an examination and opinion is necessary to fairly decide the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of any current psychiatric disorder.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner. 

All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should report all current DSM-IV diagnoses. 

a) Whether it is at least as likely as not (a 50% probability or more) that any diagnosed psychiatric disability, including bipolar disorder, is related to any event or incident in service. 

b) Whether it is at least as likely as not (a 50% probability or more) that any currently diagnosed psychiatric disability is the result of a superimposed injury on the personality disorder, shown in service.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Schedule the Veteran for a VA examination in order to determine to determine nature and likely etiology of the claimed right leg disability.  The claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies including x-ray examination of the right leg should be accomplished with all results made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  The examiner should report all current diagnoses pertinent to the right leg.   

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any the current right leg disability had its onset during service or is otherwise due to injury or other event of the Veteran's periods of active service. 

The examiner should comment on the Veteran's report that he sustained a right leg injury after stepping in a hole when he was performing physical training.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing all indicated development, and any other development the RO deems necessary, readjudicate all claims remaining on appeal.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



